Case 2:19-cv-00040-JRG-RSP Document 79 Filed 07/09/19 Page 1 of 2 PageID #: 1449



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

  IMPLICIT, LLC                                   §
                                                  §
                                                               Case No. 2:19-CV-0040-JRG-RSP
  v.                                              §
                                                                    LEAD CASE
                                                  §
  IMPERVA, INC.                                   §

                               ORDER APPOINTING MEDIATOR

          IT IS ORDERED that William Cornelius, One American Center, 909 ESE Loop 323, Suite

  400, Tyler, Texas 75701, telephone number 903-509-5004 and fax number 903-509-5091, is

  hereby appointed as mediator in the above referenced case. The Court designates plaintiff=s counsel

  to be responsible for timely contacting the mediator and defendant=s counsel to coordinate a date

  for the mediation. Mediation shall be completed by the date set forth in the Docket Control Order.

          Mediation shall be governed by the Court-Annexed Mediation Plan, found at:

  http://www.txed.uscourts.gov/?q=court-annexed-mediation-plan.        In particular and without

  limitation, the Mediation Plan requires the presence at the mediation conference of all parties,

  corporate representatives, and any other required claims professionals (e.g., insurance adjusters,

  etc.) with full authority to negotiate a settlement. Exceptions to this requirement may be made

  only by the presiding judge in writing. Further, this Court’s Standing Order Regarding the Use of

  Local     Counsel     in    Mediation     (dated     April     30,    2018     and     found     at

  http://www.txed.uscourts.gov/?q=judge/chief-district-judge-rodney-gilstrap) shall be complied

  with wherever applicable.
Case 2:19-cv-00040-JRG-RSP Document 79 Filed 07/09/19 Page 2 of 2 PageID #: 1450




       So Ordered this
       Jul 8, 2019




                                      -2-
